ORDER
The Respondent is a member of the Bar of this State. On October 8, 1993, Chief Disciplinary Counsel filed with this Court a Petition to Suspend Respondent’s License to Practice Law pursuant to Article III, Rule 12. On October 28, 1993, Respondent appeared before the Court to show cause why his license to practice law should not be suspended. Respondent acknowledged that he has been convicted of a crime in the United States District Court and that he has been sentenced to a period of confinement. After review of the Petition and after hearing the representations of the Respondent, we deem such an order appropriate.
Accordingly, it is hereby ordered, adjudged and decreed, that the Respondent, Vincent J. Piceirilli, be and he is hereby suspended from‘engaging in the practice of law in this State until further order of the Court.